Citation Nr: 1401021	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  09-20 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee strain with degenerative joint disease (DJD).

2.  Entitlement to service connection for DJD of the left knee, to include as secondary to service-connected right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and S. S.
ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to July 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued a 10 percent rating for right knee strain with DJD. 

The Veteran and S.S. appeared before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in April 2011.  A transcript of the hearing has been associated with the record.

In September 2011, the Board remanded the increased rating claim for right knee disability and service connection claim for left knee disability for further evidentiary development, to include affording the Veteran an additional VA examination.    

In July 2012, the Appeals Management Center (AMC) received a statement from the Veteran in which he essentially reiterated his contentions regarding his right knee disability.  His statement as to his right knee disability is therefore duplicative of statements already considered by the RO/AMC.  Thus, a remand of the increased rating claim for right knee disability is not necessary based on the Veteran's July 2012 statement.  

In this July 2012 statement, the Veteran also indicated that his knees keep him from getting a job and has caused him to lose a job in the past.  A request for a total rating based upon individual unemployability (TDIU), whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Thus, a claim for a TDIU has been raised by the Veteran.

As will be discussed below, the issues of entitlement to service connection for left knee disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the AMC, in Washington, DC.

The Board notes further that, in his July 2012 statement, the Veteran also raised the issue of entitlement to service connection for a low back disability.  This issue has not yet been adjudicated by the RO as the agency of original jurisdiction (AOJ) and is referred to the RO for appropriate action.

FINDING OF FACT

The Veteran's service-connected right knee disability is shown to be productive of moderate DJD, range of motion from no worse than 10 to 90 degrees, but not recurrent subluxation or lateral instability, ankylosis, malunion of the tibia and fibula, or a dislocated semilunar cartilage.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent for service-connected right knee strain with DJD.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts. 

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all elements of a claim, including the disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).
This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323   (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).
The U.S. Supreme Court has found that VCAA notice errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis, and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of establishing there is a VCAA notice error and, moreover, above and beyond this, that the error is unduly prejudicial, meaning outcome determinative of the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696   (2009).

With regard to the notice requirements pertaining to increased-rating claim, there need only be generic notice advising the Veteran of the evidentiary and legal criteria for establishing his entitlement to a higher rating, not also citation to alternative diagnostic codes or potential "daily life" evidence, etc.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009), overruling Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

An RO pre-adjudication letter was sent to the Veteran in June 2008, and subsequent letters were sent in October 2008 and September 2011.  Collectively, these letters apprised the Veteran of the type of evidence and information needed to substantiate his increased rating claim, and of his and VA's respective responsibilities in obtaining this supporting evidence.  The AOJ also advised him as to how disability ratings and effective dates are assigned.  Thereafter, the increased rating claim was readjudicated by way of a June 2012 SSOC. 

VA also has a duty to assist him in fulfilling developing the evidence concerning his claim.  This duty includes assisting him in the procurement of records and, when necessary, providing an examination.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.
The claims file contains the Veteran's service treatment records, as well as his post-service VA medical evaluation and treatment records.  He has had VA compensation examinations assessing the severity of his right knee disability. Neither the Veteran nor his representative has identified, and the record does not otherwise suggest, any additional existing evidence that is necessary for a fair adjudication of the claim being decided herein that has not been obtained.  No further notice or assistance to him with his claim is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted, a Travel Board hearing was conducted by the undersigned VLJ in April 2011.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the hearing officer's duties under section 3.103(c)(2) are twofold.  First, the hearing officer must explain fully the issues still outstanding that are relevant and material to substantiating the claim by explicitly identifying them for the claimant.  Id., at 496.  Second, the hearing officer must suggest that a claimant submit evidence on an issue material to substantiating the claim when such evidence is missing from the record or when the testimony at the hearing raises an issue for which there is no evidence in the record.  Id., at 496-97.

During the April 2011 hearing, the undersigned VLJ addressed the issues of entitlement to an increased rating for right knee disability and service connection for left knee disability.  The VLJ essentially informed the Veteran, in relevant part, that in order for an increased rating to be awarded, the evidence must show an increase in severity, and in order for service connection to be awarded, there must be evidence of a link between the left knee disability and service or a service-connected disability.  The Veteran asserted his belief that his right knee disability had worsened in severity and that he overcompensated on his left knee because of his right knee disability.  In response, the Board remanded the claim for an additional VA compensation examination to reassess the right knee disability and obtain a medical opinion as to the etiology of the left knee disability.  

There is no suggestion of any missing evidence pertaining to the appeal decided here.  The Veteran has not alleged that there were any deficiencies in the Board hearing related to the hearing officer's duties under section 3.103(c)(2).  See Bryant, 23 Vet. App. at 497-98.  Moreover, even assuming that there was such a deficiency, the Board finds that it did not prejudice the Veteran's claim.  In Bryant, 23 Vet. App. at 498-99, the Court held that although the hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the purpose of 38 C.F.R. § 3.103(c)(2)  had been fulfilled because the record reflected that these issues were developed by VA, and there was no indication that the appellant had any additional information to submit.  The Board finds that any deficiency in the 2011 Board hearing was non-prejudicial.  See id.  Moreover, as already stated, the Board does not find any deficiency related to the hearing officer's duties under Bryant, and none has been alleged. 

Increased Rating Claim for Right Knee Disability

Disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Evaluations of a service-connected disability require review of the entire medical history regarding the disability.  38 C.F.R. §§ 4.1, 4.2.  If there is a question that arises as to which evaluation to apply, the higher evaluation is for application if the disability more closely approximates the criteria for that rating; otherwise, the lower rating is for assignment.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 
Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  See 38 C.F.R. § 4.3.  Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

While the Veteran is competent to offer evidence as to the visible symptoms or manifestations of a disease or disability, his belief as to its current severity under pertinent rating criteria or the nature of the service-connected pathology is not probative evidence.  Layno v. Brown, 6 Vet. App. at 470 (1994); Grottveit v. Brown, 5 Vet. App. at 92-93 (1993).

Here, the Veteran's service-connected right knee disability is evaluated under Diagnostic Code 5010-5260.  38 C.F.R. § 4.71a (2013).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

Diagnostic Code 5010 provides that traumatic arthritis, when substantiated by X-ray findings, is to be evaluated under Diagnostic Code 5003 as degenerative or osteoarthritis, which in turn indicates the disability will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved - which, here, are Diagnostic Code 5260 for limitation of flexion and Diagnostic Code 5261 for limitation of extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

According to Diagnostic Code 5003, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, under Diagnostic Code 5003, in the absence of limitation of motion, a 10 percent rating is warranted where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. For purposes of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).  The knees are considered major joints.  38 C.F.R. § 4.45.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Normal range of motion of a knee is from zero degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71 (2013), Plate II. 

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  38 C.F.R. § 4.71a (2013).  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  Id.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  Id. 

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  38 C.F.R. § 4.71a (2013).  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  Id.

Additionally, the Board must consider whether the Veteran is entitled to separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg). VAOPGCPREC 9-04 (September 17, 2004), published at 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a limitation of flexion and a limitation of extension of the same leg, the limitations must be rated separately to adequately compensate for functional loss associated with injury to the leg.  Id.  

Under Diagnostic Code 5257, "other" knee impairment - including recurrent subluxation or lateral instability, warrants a 10 percent rating if resulting in slight disability, a 20 percent rating for moderate disability, and a 30 percent rating if it is severe.

The words "slight," "moderate," and "severe," as used in the various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2013). 

Turning to the facts in this case, according to a June 2008 VA orthopedic consultation note, the Veteran reported pain in the knees with prolonged walking and standing, climbing stairs, and walking over rough terrain.  On examination, there was no evidence of swelling or effusion in the knees.  There was subpatellar crepitus and pain with inhibition in the knees.  There was no instability to varus or valgus stress.  Lachman and McMurray tests were normal.  X-rays of the right knee, in pertinent part, showed evidence of DJD.  The Veteran consented to a corticosteroid injection in the knee.  

In July 2008, the Veteran underwent a VA compensation examination during which he reported right knee pain with weakness, stiffness, swelling, instability, and lack of endurance.  On examination, range of right knee motion was from zero to 125 degrees.  Range of motion was limited due to the Veteran's body habitus.  Pain was reported at the end of 90 degrees flexion, sitting up from the recumbent position, and at the end of extension at zero degrees.  His medial and lateral collateral ligaments, anterior and posterior cruciate ligaments, and medial and lateral meniscus, were stable/normal.  X-rays of the right knee showed evidence of mild DJD.

Statements received from the Veteran, his friends, and former supervisor were received in August 2008.  They relate the Veteran experiencing pain and swelling in the knees, and allege the Veteran's right knee symptoms had increased in severity over the years.   

In March 2011, the Veteran had a VA orthopedic consultation.  Although his complaints were pertinent to his left knee and left wrist, his right knee was also examined.  On examination, there was no evidence of right knee effusion or patellar compression or tenderness.  Passive range of motion was from 20 to 95 degrees.  There was no joint line tenderness.  Collateral ligaments were intact.  Drawer, Lachman, and McMurray's tests were normal.  Guarding was present.  A diagnosis of DJD of the knee was continued and a re-check was scheduled for the following month.

During the April 2011 re-check, a physician indicated that the Veteran had received a steroid injection in his right knee about a year ago, with good relief.  The Veteran reported that his knee continued to improve very slowly.  On examination of the right knee, erythema or warmth were not shown.  Active range of motion of the right knee was from 10 to 90 degrees.  There was medial joint line pain in the right knee, and his collateral ligaments were stable.   

In October 2011, the Veteran had an additional VA compensation examination.  Range of his right knee motion was from 5 to 90 degrees.  Joint stability testing (anterior instability, posterior instability, and medial-lateral instability) pertinent to the right knee were normal.  Muscle strength in the right lower extremity was graded 4/5 (active movement against some resistance).  However, the examiner observed that the Veteran did not give maximum effort with this strength testing.  The examiner observed that the Veteran's pain was greater than expected given the x-rays findings of moderate DJD and physical appearance of the knee joint.  The examiner also noted only minimal joint line enlargement of the knee on physical examination and stated that the Veteran did a great deal of guarding during passive range of motion and testing of the right knee.  The examiner also noted that the Veteran's active range of right knee motion was less than the x-ray findings would suggest.  

The currently assigned 10 percent disability rating is based on x-ray evidence of DJD in the Veteran's right knee joint, accompanied by painful or limited motion.  

To warrant a higher rating of 20 percent under Diagnostic Codes 5260 or 5261, flexion must be limited to 30 degrees or extension limited to 15 degrees.  However, during the appeal period, flexion of the Veteran's right knee has been no worse than 90 degrees, as reflected on the VA outpatient treatment and examination reports.  A higher rating is therefore not warranted under Diagnostic Code 5260.

The Veteran exhibited normal extension of the right knee during the July 2008 VA examination.  Right knee extension was most limited, to 20 degrees on passive range of motion, during a March 2011 VA orthopedic visit.  Although extension limited to 20 degrees supports the criteria for a higher rating of 30 percent under Diagnostic Code 5261, the March 2011 VA consulting examiner noted that it was difficult to assess the Veteran during the examination because he guarded all movements, and was hypersensitive.  Given this statement, the finding of extension limited to 20 degrees as reflected on the March 2011 VA consultation note is not credible and therefore not probative.   

On re-check in April 2011, extension of the Veteran's right knee on active range of motion was limited to 10 degrees, and there was no mention of guarding or an invalid assessment.  Additionally, during the most recent VA compensation examination, extension of the Veteran's right knee was limited to only 5 degrees, and as noted by the examiner, active range of motion findings were less than x-ray findings would suggest.  As there is no credible evidence of extension limited to 15 degrees or more, a higher rating is not warranted under Diagnostic Code 5261.  

The Board considered the lay reports of pain and swelling in the right knee.  However, while the Veteran reported right knee pain at the end of 90 degrees flexion and at the end of extension at zero degrees during his July 2008 examination, there was no change in motion upon repetitive-use testing, and no additional limitation of motion.  The examiner stated that the Veteran had a normal gait without functional limitations.  There is no objective evidence of effusion, swelling, and weakness in his right knee.  During the October 2011 VA compensation examination, there was no objective evidence of painful right knee motion or pain/tenderness along the joint line or soft tissue, as well as minimal joint enlargement.  Overall, the Board concludes that the currently assigned 10 percent rating therefore contemplates any functional impairment that the Veteran may experience as a result of his service-connected right knee disability.

A higher or separate rating is not warranted pursuant to Diagnostic Code 5257 because there is no evidence of recurrent subluxation or lateral instability of the right knee.  Stability tests of the right knee conducted during the VA examinations and outpatient visits have been normal.  There is also no evidence or history of recurrent patellar subluxation.

Additionally, there is no evidence of ankylosis of the right knee, malunion of the right tibia or fibula, or a dislocated semilunar cartilage in the right knee.  Therefore, the criteria are not met for a rating in excess of 10 percent under Diagnostic Codes 5256, 5258, and 5262 during the appeal period.

In addition to statements from the Veteran regarding his right knee symptoms, the Board also considered statements provided by his friends and supervisor.  As laypersons, they are competent to report observable symptoms such as the Veteran experiencing pain in the knee.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, as laypersons, they are not competent to identify a specific level of disability of right knee disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected right knee disability has been provided by VA medical professionals who have examined him during the current appeal.  The medical findings directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be the only competent and probative evidence of record, and are therefore accorded greater weight than any of the lay reports of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

In light of the above, there is no basis to support a rating higher than 10 percent for the Veteran's service-connected right knee disability.   No staged ratings are appropriate.  As a preponderance of the evidence is against the assignment of a higher rating, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).

The rating criteria contemplate the Veteran's service-connected right knee disability which is primarily productive of moderate DJD, some limitation of motion, and pain at endpoints.  These manifestations are contemplated in the applicable rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, DCs 5010, 5260, 5261.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected right knee disability.  Referral for consideration of an extraschedular rating is therefore not warranted.

ORDER

A rating higher than 10 percent for right knee strain with DJD is denied.


REMAND

Remand is required to obtain a VA examination in conjunction with the Veteran's derivative TDIU claim, and to clarify an October 2011 VA medical opinion regarding the etiology of the Veteran's left knee disability.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA letter regarding the claim for a TDIU, in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002), and all other applicable legal precedent.

2.   Obtain and associate with the claims file the Veteran's VA treatment records, dated since October 2011. 

3.  Forward the Veteran's claims file to the examiner who conducted October 2011 VA examination of the knees or, if he is unavailable, from another suitably qualified clinician, for the purpose of obtaining an addendum as to the etiology of the Veteran's LEFT knee disability.  If, this examiner is no longer available to provide this addendum, then obtain it from someone else qualified to make this necessary determination.  The need for the Veteran to be reexamined is left to the designee's discretion.  

The claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The VA examiner is asked to:  

a.  Review the claims file, in particular the October 2011 VA opinion, as well as the Veteran's hearing testimony and his July 2012 statement to the effect that he puts more pressure on his left leg on account of his right knee disability.  

b.  Clarify whether the Veteran's left knee disability is proximately due to, the result of, or ALTERNATIVELY CHRONICALLY AGGRAVATED OR WORSENED by the Veteran's service-connected right knee disability and/or fracture of left great toe.  

If the examiner believes that there is chronic aggravation or worsening of the current left knee disability by a service-connected disability, s/he should also provide a medical opinion as to the degree of identifiable increased disability that has been produced by the aggravation.  If the degree of increased disability cannot be quantified, the examiner should so indicate.

THE EXAMINER IS ADVISED that he or she must provide an explanation for any conclusions reached. The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

4.  Schedule the Veteran for an appropriate VA examination in conjunction with his TDIU claim.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted. 

Although a review of the claims file is imperative, the Board calls the examiner's attention to the following:

*A June 2008 orthopedic consultation note in which the Veteran reported he was unable to work;

*August 2008 lay statements regarding the Veteran being placed on "light duty" and in some cases fired because of his knees; and  

*The Veteran's July 2012 statement that his knees keep him from getting a job and have caused him to lose a job.

Determine whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, his service-connected disabilities (right knee disability and left great toe fracture) render him unable to secure or follow a substantially gainful occupation. 

If the examiner opines that the Veteran's service-connected disabilities do not render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

A complete explanation for any opinion expressed and conclusion reached should be set forth in the report.

5.  Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  Then re-adjudicate the service connection claim for a left knee disability and adjudicate the derivative TDIU claim.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to submit additional evidence and/or argument in response before returning this claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


